Citation Nr: 1511430	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for meniscectomy of the lateral right knee with scar, prior to July 26, 2011 and in excess of 30 percent for status post right total knee arthroplasty with history of right lateral meniscectomy with scar effective September 1, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from June 1967 to April 1973. 

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Prior to July 26, 2011, meniscectomy of the right knee was manifested by removal of semilunar cartilage, x-ray findings of osteoarthritis, full extension of the knee and flexion no less than 80 degrees with pain.  

2.  From September 1, 2012, status post right total knee arthroplasty with history of right lateral meniscectomy was manifested by a total right knee replacement and painful motion of the knee with flexion of 120 degrees and extension of 0 degrees and without impairment of the tibia or fibula or chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2011, the criteria for a disability rating in excess of 10 percent for right knee disability with symptomatic removal of semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2014).

2.  From July 18, 2009 to July 25, 2011, the criteria for a separate 10 percent rating, and no higher, for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

3.  From September 1, 2012, the criteria for rating in excess of 30 percent for status post right total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a September 2011 letter, the RO informed the Veteran of the evidence required to substantiate his claim for an increased rating.  The September 2011 letter included notice regarding effective dates and disability ratings.  The letter fulfilled the requirements of Vazquez.  The September 2011 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations in September 2009 and August 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiners provided complete findings, which addressed the rating criteria pertaining to the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability Rating Criteria

A June 1973 rating decision granted service connection for meniscectomy of the lateral right knee with pain.  A 10 percent rating was assigned from April 1973.  A claim for an increased rating was received in June 2009.  A November 2009 rating decision continued the 10 percent rating for the Veteran's right knee disability.   The Veteran underwent a total right knee replacement in August 2011.  A temporary total rating was assigned from July 26, 2011 to August 31, 2012.  A 30 percent rating was assigned from September 1, 2012.  

Prior to September 1, 2012, the Veteran's right knee disability was rated under Diagnostic Code 5259.  Under Diagnostic Code 5259, a maximum 10 percent rating is assignable for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Since September 2012, the Veteran's right knee disability has been rated under Diagnostic Code 5055, which pertains to total knee replacement.  For one year after a prosthetic replacement of the knee joint, the knee is rated at 100 percent.  Thereafter, a 60 percent rating is assignable for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is assignable for ankylosis of the knee at a favorable ankle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assignable for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assignable for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assignable for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2014). 

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

Diagnostic Code 5260 applies to limitation of flexion.  A 10 percent evaluation is assignable for flexion limited to 45 degrees.  A 20 percent evaluation is assignable for flexion limited to 30 degrees.  A 30 percent evaluation is assignable for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014). However, pain alone does not constitute a functional loss under VA regulations. Mitchell v. Shinseki, 25 Vet. App. (2011).

Meniscectomy of the Lateral Right Knee with Scar, prior to July 26, 2011

The Veteran had a VA examination in September 2009.  The Veteran reported being diagnosed with meniscal tears.  The examiner noted a history of surgery in 2004.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness and pain.  He denied heat, redness, locking, deformity, drainage, effusion, subluxation or dislocation of the knee.  The Veteran reported flare-ups with physical activity.  The Veteran reported that his symptoms during flare-ups included difficulty in kneeling and walking and limitation of motion of the joint, which was described as not being able to fully extend when stretching.  He described residual pain and limitation of movement.  

Upon examination of the knee, the examiner noted weakness, tenderness and guarding of movement.  The knee showed no signs of edema, instability, abnormal movement, effusion, redness, heat, malalignment, drainage, or subluxation.  Examination of the knee showed no locking pain, genu recurvatum or crepitus.  There was no ankylosis.  Range of motion testing showed flexion of the right knee to 80 degrees and extension to 0 degrees.  The examiner indicated that after repetitive use, joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and pain.  The joint function on the right was not additionally limited by incoordination after repetitive use.  There was a linear scar on the knee measuring 6 centimeters by 0.5 centimeters.  The scar was not painful on examination.  The right knee showed degenerative arthritic changes.  The examiner noted that the Veteran had significant functional impairment due to right knee pain, weakness and limitation of movement. 

VA outpatient treatment records during this time period reflect that the Veteran reported bilateral knee pain.  He was diagnosed with bilateral degenerative joint disease and was advised the he needed a right knee replacement.  

The evidence during the period prior to July 26, 2011 does not show flexion limited to 30 degrees or extension limited to 15 degrees to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  The 2009 examination reflects that the Veteran had flexion of the knee to 80 degrees and extension of 0 degrees.  Even when taking into account his complaints of pain and lack of endurance, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. 
§ 4.40.  The evidence does not show additional function loss or limitation of motion of the right knee due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.

The Board has considered other diagnostic codes pertaining to the knee and leg. The record does not show ankylosis of the right knee.  There are no complaints or findings of instability or subluxation.  The record does not show that the Veteran's right knee disability is manifested by dislocation of semilunar cartilage of the knee or impairment of the tibia or fibula.  Therefore, a rating in excess of 10 percent is not assignable under Diagnostic Codes 5256, 5257, 5258 or 5263.  

The Board notes that, in VAOPGCPREC 9-98, VA's General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate evaluation under Diagnostic Code 5010-5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, if the knee disability evaluated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 or 5010 violates the rules against pyramiding as the symptomatology contemplated by the rating criteria would overlap with respect to limitation of motion.  

The record in this case shows that the disability rating assigned under Diagnostic Code 5259 did not consider limitation of motion.  The May 1973 examination report upon which the initial rating was based showed no limitation of motion of the right knee.  As noted above, VA's General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Since the right knee disability evaluated under Diagnostic Code 5259 does not involve limitation of motion and instead involves tenderness and weakness, and guarding of movement, the assignment of a separate 10 percent rating under Diagnostic Code 5003 does not violate the rule against pyramiding where there is arthritis and in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 where the examiner noted additional functional impairment on repetitive use due to these factors.  The General Counsel noted in the above referenced opinion, that even if a veteran technically has full range of motion but the motion is inhibited by pain, as in the instant case, a compensable rating for arthritis under Diagnostic Code 5003 and section 4.59 would be available even where as in the hypothetical case discussed therein a knee disability was rated under Diagnostic Code 5259.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Accordingly, a separate 10 percent rating is warranted for arthritis of the right knee, pursuant to Diagnostic Code 5003.  The Board finds that assigning a separate 10 percent evaluation in this case does not violate the rule against pyramiding of symptoms in 38 C.F.R. § 4.14.  The removal of the meniscus in this case is manifested primarily by symptoms other than painful limitation of motion and is not shown to have necessarily resulted in complications that involve limitation of motion.  Under such circumstances, assigning a separate rating under Diagnostic Code 5003 does not compensate the Veteran twice for the same symptoms.

In conclusion, the Board finds that a rating in excess of 10 percent is not warranted for service-connected meniscectomy of the right knee with scar during the increased rating period prior to July 26, 2011.  The Board finds that a separate 10 percent rating is warranted for arthritis of the right knee from June 18, 2009 to July 25, 2011.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Status Post Right Total Knee Arthroplasty, from September 1, 2012

The Veteran underwent a right knee total arthroplasty in July 2011.  Following that procedure, a temporary total rating was assigned from July 26, 2011.  A 30 percent rating was assigned from September 1, 2012, pursuant to Diagnostic Code 5055.

The Veteran had a VA examination in August 2012.  Range of motion testing showed right knee flexion to 120 degrees, with painful motion noted at 120 degrees.  The Veteran had extension to 0 degrees, with objective evidence of painful motion at 0 degrees.  Repetitive motion testing showed flexion to 120 degrees.  The examiner indicated that the Veteran did not have additional limitation of motion of the knee and lower leg following repetitive use testing; however, there was additional functional impairment in the right knee due to weakened movement, pain on movement and swelling.  Tests of anterior instability and medial-lateral stability were normal.  The examiner noted a history of meniscectomy in 2004 and total knee replacement in 2011.  The examiner indicated that the residuals of the right knee surgery included a mild degree of weakness and pain and lack of motion.  

The Board finds that a disability rating in excess of 30 percent is not warranted for the rating period from September 1, 2012.  A higher rating under Diagnostic Code 5055 is not assignable based upon intermediate degrees of residual weakness, pain, limitation of motion.  There are no findings of ankylosis; therefore, a rating in excess of 30 percent under Diagnostic Code 5256 is not warranted.  Under Diagnostic Code 5261, a rating in excess of 30 percent requires limitation to 30 degrees of extension.  In the instant case, the Veteran has full extension of the right knee to 0 degrees.  The August 2012 VA examination report indicated that there was weakened movement, pain on movement and swelling, the reported findings do not approximate extension limited to 30 degrees.  The 2012 VA examiner described the residuals of the Veteran's knee replacement as characterized by a mild degree of weakness, pain and lack of motion.  Accordingly, a rating in excess of 30 percent is not assignable for limitation of extension based upon functional limitation.  The evidence does not show findings of impairment of the tibia and fibula; accordingly, a rating in excess of 30 percent is not assignable under Diagnostic Code 5262.  

The evidence does not show that the Veteran's right knee replacement is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Accordingly, the criteria for a 60 percent rating under DC 5055 are not met.

In conclusion, the Board finds that a higher rating in excess of 30 percent for service-connected status post right total knee arthroplasty with history of right lateral meniscectomy with scar is not warranted.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's right knee disabilities.  The schedular rating criteria pertaining to the Veteran's service-connected knee disabilities assesses the overall severity of right knee impairment and symptomatology. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Because the schedular rating criteria are adequate to rate the Veteran's right knee disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for meniscectomy of the lateral right knee with scar, prior to July 26, 2011 is denied.

A separate 10 percent rating for right knee arthritis is granted, pursuant to Diagnostic Code 5010-5003, from July 18, 2009 to July 25, 2011, subject to regulations governing the payment of monetary benefits.  

From September 1, 2012, a rating in excess of 30 percent for status post right knee total arthroplasty with history of right lateral meniscectomy with scar is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


